 356320 NLRB No. 45DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent also filed a ``Motion to Vacate Recommendeddecision and Order and for New Trial,'' to which the General Coun-
sel filed an opposition. For the reasons stated in fn. 2 below, we
deny the Respondent's motion as lacking in merit.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing his findings. In adopting, we acknowl-
edge that the testimony of the General Counsel's witnesses was not
always ``mutually corroborative,'' as stated by the judge, but we
note that their testimony was generally consistent as they described
the Respondent's response to the advent of the Union's organizing
campaign. The Respondent further asserts that the judge dem-
onstrated bias and prejudice in making his crediblity resolutions. As
stated, we have carefully examined the entire record, including the
judge's decision, and we are satisfied that the judge's conduct here
did not constitute legal prejudice or even the appearance of partisan-
ship. Thus, there is no basis for finding that bias or partiality existed
merely because the judge resolved important factual conflicts arising
in this proceeding in favor of the General Counsel's witnesses or
that, as the Respondent notes, he may have reached similar credibil-
ity resolutions in previous cases he decided.Although the judge states under the heading ``Findings of Fact,''par. 5, l. 1, that Jose Lopez was ``formerly an employee and super-
visor'' of the Respondent, we note that there is no record evidence
to establish that Lopez was a supervisor within the meaning of the
Act. We stress that, in any event, Lopez was a unit employee when
the Respondent's supervisor, Roberto Baltazar, coercively interro-
gated him in violation of Sec. 8(a)(1) of the Act.3We adopt the judge's finding that the Respondent violated Sec.8(a)(5) by refusing to bargain about its decision to close the trans-
portation department and outsource all the unit work. Contrary to the
Respondent's argument, it is well established that an employer's sub-
contracting decision cannot be a legitimate entrepreneurial decision
exempt from bargaining when, as here, antiunion considerations are
at the heart of the alleged fundamental change in the direction of
the corporate enterprise. See, e.g., ``Automatic'' Sprinkler Corp., 319NLRB 401 (1995).Member Cohen agrees that the Respondent violated Sec. 8(a)(3)and (1) by discontinuing the work of its transportation department,
subcontracting that department's work, and laying off or discharging
certain employees. He therefore finds it unnecessary to decide
whether these actions also violated Sec. 8(a)(5).4Although we agree with the judge that the Respondent's unfairlabor practices were of such a nature that a bargaining order is re-
quired to remedy them, we find that he incorrectly dated the bargain-
ing order. In Peaker Run Coal Co., 228 NLRB 93 (1977), the Boardheld that where the union has not made a demand for recognition,
the respondent will be ordered to bargain with the union as of the
date on which the respondent initiated its campaign of unfair labor
practices if, as of that date, the union had obtained majority status
in the bargaining unit. The record in this case shows that the Union
achieved majority status among the unit employees on July 9, 1994,
and did not subsequently demand recognition from the Respondent.
Therefore, we will date the bargaining order from the approximate
date thereafter that the Respondent embarked on its course of unlaw-
ful conduct, that is, July 19, 1994, when the Respondent, at the lat-
est, coercively interrogated employee Lopez about his union activi-
ties and those of other employees.In ordering the restoration of the Respondent's Aurora, Illinoistrucking operation, we emphasize that the Respondent continues to
have an ongoing contractual relationship with Ameritech to provide
trucking services, that the Respondent still owns all the equipment
used to transport products for Ameritech, and that the Respondent
can readily resume trucking operations after giving its subcontractors
any required cancellation notice. See Jay Foods, 228 NLRB 423(1977), modified in pertinent part 573 F.2d 438 (7th Cir. 1978). Al-
though the Respondent estimates that it would cost $361,465 to rees-
tablish its trucking operation, we note that this figure includes salary
costs for a salesman and a safety manager and that these jobs did
not exist under the former operation. Furthermore, it is not inconsist-
ent with the Respondent's burden to remedy the unfair labor prac-
tices found in this case for it to bear the cost or any hardship result-
ing from the restoration of the status quo, as long as the hardship
is not unduly burdensome. We conclude in this case that it would
not be unduly burdensome for the Respondent to resume its trucking
operation. Mid-South Bottling Co. v. NLRB, 876 F.2d 458, 460±464(5th Cir. 1989); Teamsters Local 171 v. NLRB, 863 F.2d 946, 957±958 (D.C. Cir. 1988). We will permit the parties to introduce at the
compliance stage any evidence that may be pertinent to the appro-
priateness of the restoration remedy, provided that the evidence was
not available at the unfair labor practice hearing. Lear Siegler, Inc.,295 NLRB 857 (1989).Joy Recovery Technology Corp. and Local UnionNo. 673, International Brotherhood of Team-
sters, AFL±CIO. Case 13±CA±32751December 20, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn August 17, 1995, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief to the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs,1and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommended Order.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Joy Recovery Technology 357JOY RECOVERY TECHNOLOGY CORP.1The seven unit employees as named in the amended complaintare:1. David Fox5. Mark or Michael Watson
2. Keith Kerr6. David Woodard

3. Edward Kizior7. Roberto Zamora

4. Pat Maser or MazurThe unit involved, as alleged in the complaint and stipulated to beappropriate (G.C. Exh. 2) consists of:All full time and regular part time drivers, spotters and me-chanics employed by the Employer at its facility located at 701
N. Commerce, Aurora, Illinois, but excluding all office clerical
employees, managers, production employees, dispatchers, guards
and supervisors as defined in the Act.Corp., Aurora, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the Order.Librado Arreola and Daniel Pasternak, Esqs., for the Gen-eral Counsel.Donald W. Anderson and Mary E. Dicig, Esqs., for the Em-ployer.DECISIONFRANKH. ITKIN, Administrative Law Judge. Unfair laborpractice charges and amended charges were filed in the
above proceeding on August 30, 1994, and on February 17
and March 21, 1995. A complaint issued on March 30, 1995.
The complaint was amended on April 25, 1995, and again
at the hearing. The General Counsel alleged in the complaint,
as amended, that Respondent Employer had interfered with,
restrained, and coerced its employees in the exercise of their
Section 7 rights, in violation of Section 8(a)(1) of the Na-
tional Labor Relations Act, by coercively interrogating em-
ployees about employee union membership, activities, and
sympathies; by asking employees to ascertain and disclose to
the Employer the union membership, activities, and sym-
pathies of other employees; and by threatening employees
with layoff if they selected the Union as their collective-bar-gaining representative. The General Counsel further alleged
that Respondent Employer had discriminated in regard to the
hire or tenure or terms and conditions of employment of its
employees thereby discouraging membership in the Union, in
violation of Section 8(a)(1) and (3) of the Act, by disciplin-
ing and suspending employee Edward Kizior about August 5,
1994; and by later discontinuing its transportation depart-
ment, subcontracting the work performed by these unit em-
ployees and laying off or discharging the seven unit employ-
ees named below on or about August 22, 1994.1In addition, the General Counsel alleged that about July 9,1994, a majority of employees in an appropriate unit (see fn.
1, supra) had designated and selected the Union as their rep-
resentative for the purposes of collective bargaining; that Re-
spondent Employer's unfair labor practices, as alleged, are so
serious and substantial in nature that the possibility of eras-
ing their effects and conducting a fair and free representation
election by use of traditional remedies is slight; and that,
consequently, the employees' sentiments regarding represen-
tation having been expressed through union authorization
cards would on balance be protected better by issuance of a
bargaining order than by traditional remedies.Further, the General Counsel alleged that Respondent Em-ployer had failed and refused to bargain in good faith withthe Union as the exclusive collective-bargaining agent of anappropriate unit of its employees, in violation of Section
8(a)(1) and (5) of the Act, by unilaterally and without notice
or bargaining discontinuing its transportation department,
subcontracting the work performed by its unit employees and
laying off or discharging the seven named unit employees.
The General Counsel seeks as part of his remedy for the
above conduct an order requiring Respondent Employer to
reinstitute its transportation department as it existed on or be-
fore August 11, 1994.Respondent Employer denied, inter alia, violating the Actas alleged and that the requested remedial relief is proper.Accordingly, a hearing was held on the issues thus raisedon May 22±24, 1995, in Chicago, Illinois, and on the entire
record in this proceeding, including my observation of the
demeanor of the witnesses, I make the followingFINDINGSOF
FACTThe Employer, Joy Recovery Technology Corp., reclaimsand recycles Ameritech's used wire at its plant in Aurora, Il-
linois, and is admittedly engaged in commerce as alleged.
The Union is admittedly a labor organization as alleged. On
July 11, 1994, the Union filed a petition with the Board in
Case 13±RC±18950 seeking to represent the Employer's
transportation department employees at its Aurora plant. (See
G.C. Exhs. 3 and 4.) Thereafter, on August 11, 1994, the
Employer notified its transportation department employees
(G.C. Exh. 7):As we have discussed during three transportation meet-ings this past year, our transportation operation has con-
tinued to operate at a loss, and has a negative financial
and customer impact on the Aurora operation as a
whole.Efforts to stop these financial losses have either beenunsuccessful or resulted in poor customer service and
customer complaints. In addition, we have been put on
a thirty day cancellation notice for the transportation
portion of our contract from our customer. This notice
expires September 1, 1994.Recent attempts at improving service and loweringoperating costs have been successful with the use of
independent transportation contractors. According to our
consultant, who was hire[d] in February 1994, this is
primarily due to an independent contractor's back-hauls,
which Joy doesn't have, nor do we have the authority
to negotiate them.Given the above circumstances, in order for Joy toremain in this business, we have decided to close our
Company-run transportation operation and rely solely
on contract of common transportation carriers. This will
become effective August 22, 1994.Michael Watson, an employee affected by the above dis-continuance of Respondent Employer's transportation depart-
ment, testified that he started working for Joy in November
1993 ``as a spotter/mechanic'' and about 1 month later
``started driving.'' His employment ended during August
1994 as a result of the Employer's elimination of its trans-
portation department. He now works for a company named
Wood Dale, where he performs essentially the same services 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Watson noted that Joy, before the discontinuance of its transpor-tation department, had ``used'' various ``trucking companies'' or
``outside carriers,'' including Wood Dale, to transport some of
Ameritech's scrap. Watson generally claimed that ``Joy would lose
money on outside carriers'' whereas the ``Joy drivers would make
them money.'' Watson recalled former Transportation Department
Manager Paul Jensen stating that ``he didn't like to use'' ``outside
carriers'' ``because they cost too much money.''3Watson identified the other seven persons present who had simi-larly signed union cards that day as including:1. Julia Chandler5. Jose Lopez
2. Rick Fields6. Pat Mazur

3. David Fox7. David Woodard

4. Edward KiziorCounsel for the General Counsel acknowledged (Tr. pp. 75, 86±88) that Julia Chandler, whose testimony is discussed below, was the
``dispatcher'' in the transportation department and, as stipulated,
``would not be included in the unit.'' Counsel for Joy further argued
that Chandler was in fact a ``supervisor'' beyond the protection of
the Act.4On cross-examination, Watson acknowledged that he had heard``rumors'' that Ameritech was ``dissatisfied with the performance of
the trucking operation by Joy''; ``just that other people were mad
when they were late'' ``in making pick-ups and so forth.'' He wasunaware of any ``formal threat or warning of a possible elimination
of this operation because of this type of thing.'' Watson also ac-
knowledged that his claim that the trucks he drove for Wood Dale
``were owned by Joy'' was based on information acquired while
working for Respondent Employer and that ``he has no knowledge
as to who owns them now.'' Watson also acknowledged that his
claim ``that trucks were leased to other Joy facilities after the sub-
contracting decision'' was based on the fact that he had ``clean[ed]
one up'' for Mark Matza who told him ``that another guy from Joy
was coming to get it.'' He had no ``other knowledge as to what hap-
pened to the other trucks.''In addition, Watson further acknowledged that Chandler, one ofthe eight employees who had signed a union card on July 9, was
in fact the ``dispatcher'' who determined what ``runs'' drivers were
assigned, and who, as noted, has been excluded from the unit. See
Tr. 38±41. Watson, however, denied that Chandler had encouraged
any employees ``to sign the cards.''for Ameritech which he had previously performed for Joy.He testified:Q. What is your position with Wood Dale?A. Truck driver, spotter, mechanic.
Q. What are your duties?
A. To do what is needed, spot, drive, go toAmeritech, pick up material and bring it back to Joy.Q. What kind of material do you pick up?
A. Scrap.
Q. You said you pick it up from Ameritech at whatlocation or locations?A. Wisconsin, Ohio, Indiana and Illinois.
Q. After you pick up the material what do you dowith it?A. Take it back to Joy.
Q. What kind of truck do you presently drive?
A. GMC.
Q. Before you drove that truck, what kind?
A. Kenworth.
Q. The trucks that you have driven while ... em-
ployed by Wood Dale, who owns those trucks?A. Joy.
Q. What do you deliver the materials in?
A. Flatbeds, gondolas and vans.
Q. Who owns that equipment that you deliver mate-rial in?A. Joy.Q. At the time that you were employed by Joy, howmany trucks did the Company use?A. About eight I think.
Q. Do you know who owned those trucks?
A. Joy owned five of them and they leased three.
Q. Do you know what has happened to those trucks?
A. They leased them to other Joys [in other loca-tions].2Watson next testified that on July 9, 1994, he met withJames Bowman, a transportation consultant previously re-
tained by Respondent Employer. Bowman ``asked how [he]
could improve the Company, the transportation department,''
and Watson ``gave him a few ideas.'' Bowman similarly
interviewed a number of other unit employees. Later that
same day, Watson, together with a number of his coworkers,
met with Union Representative Robert or Ace Warren.
There, the employees were given ``pamphlets to read ...

told about the Union ... and [given] cards.'' Watson identi-

fied General Counsel's Exhibit 8 as the union ``application
for membership'' card which he then filled out and signed.
He had been told ``that I would be in the Union and we
would have an election.'' He observed that all the employees
present ``signed cards that day.''3Later, Company Manager Mark Matza had the followingconversation with Watson while driving the employee to the
plant:Mark [Matza] asked me [Watson] if I knew anythingabout the Union and I said no. He said something is
going to have to be done because he didn't want it to
spread throughout the whole plant.Watson later received a copy of the Employer's August 11memorandum (G.C. Exh. 7) as quoted above. No company
representative had previously stated that ``Joy was going to
dissolve the transportation department.''4Jose Lopez, formerly an employee and supervisor of Joy,testified that since October 1994 he has been working for
Wood Dale as a truckdriver hauling Ameritech's scrap wire
to Joy's plant and that he ``hauls'' these ``materials'' ``in
Joy's equipment.'' He recalled meeting with Company Con-
sultant Bowman on July 9, 1994, where he was asked about
his ``feelings about'' Joy and that, later, he attended the
union meeting with his coworkers and signed a union ``ap-
plication for membership'' card. (See G.C. Exhs. 9, 10, and
11.) He noted that ``dispatcher'' Chandler (see fns. 3 and 4,
supra) helped him fill in the ``card'' because, as he ex-
plained, ``I wanted people to understand my writing. I got
sloppy handwriting. I cannot write good.''Lopez, as he further testified, was later questioned ``aboutthe Union'' at work by Joy Supervisor Roberto Baltazar, as
follows:Well, he [Baltazar] asked me [Lopez] did I know aboutthe Union, and I told him no. He asked me if a guy
came by to sign a card and become a member ... [in]

the Union, and I told him no. Then he asked me if I 359JOY RECOVERY TECHNOLOGY CORP.5On cross-examination, Lopez acknowledged that his last day ofwork for Joy was July 19, 1994, when he was ``fired'' for ``refusing
to do two ... jobs.'' He also explained that ``dispatcher'' Chandler

was present at the earlier July 9 union meeting ``because we invited
her.'' He denied that she had ``encouraged [him] or any of the em-
ployees to sign a card,'' explaining that she only ``helped'' him
complete his card because ``[he] asked her'' as a result of his ``dif-
ficulty writing English.''6Chandler identified the Joy transportation department employeesin December 1994 as including, in addition to herself, a summer
temporary, and General Manager Pawlenko,1. Rick Fields5. Jose Lopez
2. David Fox6. Pat Mazur

3. Keith Kerr7. Michael Watson

4. Edward Kizior8. David Woodard
knew who was the head of it and also told me ...
they don't need a Union here. ... I told him ...

maybe the guys are looking for better treatment or bet-
ter payment.5Julia Chandler, presently employed by the TeamstersUnion as a secretary, testified that that she previously had
worked for Joy. She started working for Joy about September
1993 as a ``general clerk, office help, and assisting in trans-
portation.'' Paul Jensen was then ``transportation manager
and ... also in charge of maintenance.'' Later, when Jensen

was ``terminated'' about June 1994,basically they put me [Chandler] in his position dis-patching trucks out, although I was not allowed to hire
or fire or make any permanent decisions in the trans-
portation department. ... I dispatched trucks ...

called outside carriers and would dispatch them to
cover runs with the permission of [general manager]
Simon Pawlenko ... entered some trip sheets ...

[did] a little bit of the log checking ... [and] handled

all the petty cash.Chandler noted that General Manager Pawlenko ``wasbrought in'' by the Employer about the time of Jensen's
``termination''; ``he was in charge of everything''; ``basi-
cally he oversaw everything''; she ``reported'' to him; and
``if I wanted to do something I would have to ask his per-
mission.'' Her hourly pay rate was raised from $8 to $9
``when they gave me the transportation position to dis-patch.''6Chandler testified:He [Pawlenko] had stated to me [Chandler] that hewas there to oversee the transportation department and
possibly they were talking about expanding the trans-
portation [department], hiring more drivers ... making

a drivers' room ... [and] buying more trucks and

more trailers. ... It would be cheaper to have our own

drivers do the work [at] MCV sites ... as opposed to

an outside carrier do the work ... although [on] some

of the long runs ... [it] would be more beneficial to

use [outside contractors] as opposed to our drivers. ...

An MCV site is where [Joy's drivers] go to a site, park
their truck there, and the guys pull cable and slice it
... then they load it on the truck, bring it back to our

Company, splice it out and separate it into categories.....We paid our drivers ... around $110 per day for
each MCV site. An outside carrier would charge $35±
$40 plus per hour to sit on the site. So, it would be
cheaper for us to have our drivers at $110 which was
the set rate, as opposed to having an hourly rate driver
at the site. [See also G.C. Exh. 12 and Tr. 72 to 73.]In addition, Chandler noted that Pawlenko initially ``want[ed]to hire more people [in the transportation department] to
keep the price down for the MCV site and local runs.''Chandler, as she further testified, met with Company Con-sultant Bowman on July 9, 1994:He [Bowman] had stated that he was brought there tofigure out ways to make the transportation department
run more smoothly. He wanted my [Chandler's] opinion
on the transportation department and what I thought in
my opinion would make the department run more
smoothly, what would be beneficial for the department,
for the guys.See Respondent's Exhibit 1, Chandler's ``comments'' madeto Bowman on July 9 pertaining to the operation of the trans-
portation department.Chandler, later that same day on July 9, also met with theUnion's representative at a meeting attended by her and
seven other transportation department employees. (See fn. 3,
supra.) She noted that an eighth transportation department
employee, Keith Kerr, was not present at the meeting. She
was told there ``that there were cards [to sign so] that we
could go to the Employer [and] have a vote and an election
to bring the Union in there.'' She signed a union ``applica-
tion for membership card.'' She also ``filled out'' ``the ad-
dress section'' of Edward Kizior's card (G.C. Exh. 13) and
assisted in filling out Jose Lopez' card (G.C. Exh. 9). She
explained:[Kizior] didn't know what the address was, so I justwrote it in for him. ... [Lopez] had a hard time, he

could not write English very well. ... I read it to him

and got the information and wrote it on the card.Chandler insisted that she did not play ``any role in settingup this union meeting'' or ``any role in attempting to bring
the Union into this facility.'' All employees present that day
``signed'' their ``cards.'' See also General Counsel's Exhibits
14, 15, 16, and 17, the signed union application cards of em-
ployees Fields, Fox, Mazur, and Woodard, respectively.Chandler next testified that Company Manager MarkMatza later repeatedly discussed the transportation depart-
ment and the Union with her during various lunch meetings.
She recalled:At first he [Matza] had stated that he was interestedin knowing who brought the Union in. He asked me
[Chandler] if Ed Kizior had brought the Union in, and
I would not tell him. Then he made mention of Dave
Woodard, if he brought the Union in, because Dave
Woodard had prior to that made mention of getting a
Union in there. He also asked if I knew anything that
they would be able to offer the drivers to make them
not seek Union representation. And he asked if they
had offered them more money. He had even [talked 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7On cross-examination, Chandler acknowledged that during Au-gust 1994, she had an ``argument'' with employee Kerr and there-
after Pawlenko ``said I could suspend him'' ``for three days.'' She
explained that this disciplinary action was taken ``with [Pawlenko's]
permission''Ð``because this was the second time [the employee]
had thrown something at me.'' Chandler also acknowledged that she
``had requested another employee [Fields] be terminated because of
a false kidnapping'' charge by the employee, ``but nothing I did was
a decision I could make on my own ... it had to be under

Pawlenko ... anything that I did ... I had to get his permission

first.''In addition, Chandler acknowledged that she had attended ``Satur-day drivers' meetings'' where management ``conveyed to the drivers
that there were some problems with ... Ameritech's ... lack of

happiness with Joy's service to them.'' Chandler noted:I had always attended those meetings. I was an employee withthe drivers. ... I never had attended the meetings [of] the man-

agers ... so I attended as an employee.
about] possibly bringing Paul Jensen ... back if they
would not seek Union representation.He had also asked when the Union meetings wereheld, who attended them ... who brought the Union

in ... if we had any literature from the Union ...

if I could possibly get a copy ... and let him see it

.... He 
asked if I would have any objections ... to
taking a tape recorder into one of the [Union] meetings
and recording it so that they would know what took
place.He had on one occasion asked my opinion of closingthe transportation doors, and I had stated to him my
concern about what would happen to my position and
to me if we did indeed close the doors. And he said
that I would be fine ... they were thinking about hav-

ing Werner Enterprises put in a terminal so that way I
could dispatch the work out at that point. I did ask him
if the reason they were thinking about closing the trans-
portation doors was due to the Union, and he stated yes
that it did play a major part in their decision of closing
the transportation doors.Further, Company Manager Pawlenko issued employeeEdward Kizior a ``written warning with a three day suspen-
sion,'' dated July 18, 1994 (G.C. Exh. 6), stating:On July 13, 1994, a Company truck was taken byyou [Kizior] and Jose Lopez without prior authorization
for the personal use to have Jose Lopez take a driver's
test. For breaking a Company policy you will be sus-
pended for three days without pay effective July 19,
1994.Chandler, however, explained the events culminating in theabove disciplinary action, as follows:Approximately one month prior [to July 13] ... I
[Chandler] had stated to Pawlenko that Lopez needed to
get a CDL license because he was a spotter for Joy
... taking the truck[s] off the premises to the gas sta-

tion [and] to get other trailers [and] he had been
stopped at times. ... I stated to [Pawlenko] that he

[Lopez] needed to get a CDL to go out on the openroad .... It 
was scheduled that he would use one ofour trucks and Kizior would assist him in taking the
truck and receiving his CDL.[On July 13] Kizior and [Lopez] came in and[Pawlenko] was in the room. They stated that they were
going to go and try to obtain a CDL for Lopez. I had
told Kizior to go ahead and punch in, and he made
mention of it to [Pawlenko], because [Pawlenko] stated
that he would be paid for the day. ... I had reminded

[Pawlenko] after they left, I had told [Pawlenko] they
were leaving now to go get his CDL and that he did
give me permission a month ago to allow them to do
so.In addition, Chandler testified that she also had the follow-ing conversation or conversations with Pawlenko at work:He [Pawlenko] made mention of the Union. Theythought that I [Chandler] was the one that brought the
Union in ... because the drivers got along with me,

and he thought that I would have the influence onbringing the Union in. At first he was talking about ex-panding the transportation department, and then all of
a sudden they were talking about closing the depart-
ment down. ... He asked that I use more outside car-

riers and fade out using our own drivers ... after it

was known that the Union was being brought in.Chandler explained that, before July 9, 1994, no companyrepresentative had ever told her ``that they were going to dis-
solve the transportation department.''Finally, Chandler, after August 22, 1994, ``continued dis-patching ... until [Pawlenko] took [her] out of that position

and put [her] into another position.'' This all occurred, as
Chandler explained, about 2 weeks prior to her subsequent
termination of employment. Pawlenko had then faulted her
work and ``asked'' her to ``resign.'' She, at the time, had re-
fused, and was given ``a 30 day probation.'' She later left
the Employer and went to work for the Teamsters Union.7Edward Kizior, previously employed by Respondent Em-ployer in its transportation department, similarly testified that
he too had met with Company Consultant Bowman on July
9, 1994, and, later that same day, met with the union rep-
resentative where he and his coworkers signed their union
application for membership cards. Kizior previously had ``set
this [Union] meeting up''; he previously had ``called'' the
Union ``to see what we had to do to have a union represent
us''; and he also had discussed obtaining union representa-
tion with his coworkers. The union representative explained
to the employees at the July 9 meeting that ``we needed to
sign the cards so we could get a Union election.'' Chandler,
also present at the union meeting, ``filled out the address and
phone number of the Company'' on his card ``because [he]
didn't know it.''Kizior identified General Counsel's Exhibit 6, a ``writtenwarning with a three day suspension'' dated July 18, 1994,
as quoted above. Kizior, in fact, had received this document
on August 5. He corroborated Chandler's testimony, as sum-
marized above, indicating that he had previously obtained
permission to take Lopez on July 13 ``to get his CDL.''
Kizior explained:[On July 13] Jose [Lopez] and I [Kizior] told Julia[Chandler] that we were going to get the license ...

I asked Simon [Pawlenko] if I was getting paid for it.
... I was told yes ... then we left.
 361JOY RECOVERY TECHNOLOGY CORP.8In addition to the above testimony and related documentary evi-dence, counsel for the General Counsel also introduced into evi-
dence, without objection, inter alia, G.C. Exh. 26, Respondent Em-
ployer's ``employee separation record'' for Roberto Zamora, an al-
leged discriminatee, showing that this employee was ``discharged''
on or about September 20, 1994, because he ``did not call in for
seven consecutive work days'' (see Tr. 140±141); and G.C. Exh. 27,
Respondent Employer's notification to Keith Kerr, another alleged
discriminatee, indicating that the employee was terminated effective
August 9, 1994, as a result of his ``abusive and threatening conduct''
(see Tr. 141 and also G.C. Exhs. 31 and 32).9Matza also cited ``a number of [additional] different problemsthat came up in [his] transportation operation'' including, inter alia,
``response time'' and equipment ``requirements of Ameritech'';
however, admittedly, these ``problems,'' like the rate deficiency dis-
cussed above, had existed for some time prior to the events in issue
here. See Tr. 169±179.10I note that no Ameritech representatives were called as wit-nesses to substantiate these and related complaints made by
Ameritech to Joy. Counsel for Joy asserted that ``we cannot'' ``call
anybody from'' Ameritech ``to testify here about any of these
things.'' According to Matza, Ameritech representatives assertedly
told Joy representatives that ``should [the Ameritech] representative
be subpoenaed ... it would seriously jeopardize [Joy's] chance of

securing future business or renewal of this contract.'' See Tr. 206±
210 and 236±237.Kizior next identified General Counsel's Exhibit 7, the Em-ployer's August 11, 1994 notification to its employees that
it was closing its transportation department, as quoted above.
And, Kizior similarly testified that he had not previously
been told by any company representative ``that they were
going to dissolve the transportation department.''8Mark Matza, Respondent Employer's manager, testifiedthat Joy is engaged at its Aurora plant in reclaiming and re-
cycling scrap wire and related materials for its only cus-
tomer, Ameritech. Ameritech retains title to the scrap during
this entire process, that is from reclamation and recycling to
ultimate resale. Joy primarily performed production oper-
ations at its plant as part of the recycling process, however,
``there [was] a transportation operation in conjunction with
the production operation.'' Joy, in transporting this scrap,
used its own transportation equipment and personnel as well
as those of independent carriers, such as Wood Dale Truck-
ing and later Werner Enterprises or Transportation. Initially,
before the events in issue here, Joy utilized its own equip-
ment and personnel to transport about 75 percent of this
scrap; independent contractors hauled the remaining 25 per-
cent. Ameritech then and now compensated Joy for the trans-
portation of its scrap at a set ``per pound rate.''Matza claimed that, although Joy made a profit on its``production operation,'' ``as of the fall of 1993'' it ``was
losing money every month'' on its ``transportation oper-
ation.'' Consequently, ``we had meetings and tried to analyze
what we were doing wrong.'' A ``reason'' for this
``unprofitability'' in the ``transportation operation'' ``related
to the per pound rate'' Joy was ``receiving from Ameritech''for its transportation services.9In October 1993, Joy re-quested from Ameritech a ``rate increase,'' and Joy was then
granted a rate increase effective December 1, 1993. (See R.
Exh. 2.)Later, during February 1994, as Matza further recalled,Paul Jensen became Joy's plant manager, ``and was allowed
to hire a dispatcher'' to assist in the ``transportation oper-
ation.'' Matza explained that, although ``the transportation
[operation] was losing money,''our feeling at the time [was] that by providing addi-tional [transportation] services we could influence or
control the amount of material coming into our facili-
ties ... if someone else [were] contracting the hauling

... it would be too easy for [Ameritech] to ship the

material elsewhere [for production processing].In addition, Joy also retained during February 1994 theservices of a ``transportation expert'' or ``consultant,'' James
Bowman. Bowman was to be provided with various company
documents and reports ``so that he could make a judgment
on the [transportation] operation.'' According to Matza,
Bowman thereafter encountered delays in obtaining requested
company documents and reports. About May 1994, Plant
Manager Jensen was terminated and replaced by Simon
Pawlenko. Pawlenko, according to Matza, during May, ``was
able to get everyone together to generate'' the ``informa-
tion'' previously requested by Bowman.Matza next testified that, throughout this period,``outsourcing the transportation portion of the business'' had
``always been'' a ``consideration.'' However, he explained:I [Matza] can't say it was total outsourcing, but the useof common carriers was always a consideration
throughout the contract [with Ameritech].Matza then identified Respondent's Exhibit 4 as a ``work-sheet'' or ``study'' which he assertedly had prepared in May
1994. Matza assertedly determined, based on his ``study,''
that ``had we used Werner [Trucking] for these sites ...

[we] would have made money .... 
Werner charged $450per load ... our own costs were well over $800 per load.''

(See Tr. 185±201.) Matza assertedly concluded from his
``study'':By using common carriers we would have less of a lossin our transportation department [and] in fact [made] a
profit.Matza claimed that ``this [conclusion] was contrary to what[he] had believed at that time.''Joy, as noted, had been using for some time a number ofindependent contractors to haul Ameritech's scrap. Initially,
Joy used independent contractors to haul the scrap about 25
percent of the time. Thus, in December 1993, as Matza ex-
plained, Joy's ``first choice'' was ``using'' its ``own trucks'';
later, however, it started increasing the use of independent
contractors, principally with respect to long hauls. And, ac-
cording to Matza, ``as of May 1994,'' Joy was only using
its equipment and drivers for ``about'' 50 percent of its
Ameritech hauling jobs. This percentage did not significantly
change from May to July 1994.Matza next shifted over to complaints which he assertedlyhad received about Joy's ``transportation operation'' from
Ameritech representatives starting about March or April
1994.10Matza assertedly passed on these complaints to Joydrivers. Later, about July 29, Matza received the following
memorandum from Ameritech (R. Exh. 5): 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Matza also claimed that, following the subcontracting of Joy'stotal ``transportation operation,'' its ``power equipment'' was
``leased'' to Wood Dale and Joy Metal; and that if Joy had to re-
store the ``transportation operations,'' it would ``have to replace the
power units ... leased out.'' Matza, however, acknowledged that

these ``leases'' are ``subject to termination by either party.'' Else-
where, when asked ``how much notice'' is required to terminate
these leases, he claimed that ``I didn't come prepared to answer a
question like that.'' In addition, Matza claimed that Joy's contract
with Ameritech has a ``30 day cancellation notice'' provision and
thus Ameritech in any event ``could cancel at any time with a 30
day notice.'' Further, Matza also claimed that the arrangement be-
tween Joy and Ameritech has also changed, noting that ``prior to
November 1, 1994,'' Ameritech ``would call the Joy dispatcher at
Aurora'' to make ``transportation arrangements,'' however, ``after
November 21,''[W]e had to provide them [Ameritech] with a list of approved
vendors [contractors] ... and that would leave them with the

option of calling whichever one they thought would provide the
best service. ... The billing arrangements remained the same,

and we are making a profit on transportation now. [Cf. G.C.
Exh. 33 and R. Exh. 22.]12Compare fns. 7 and 8, supra, and G.C. Exhs. 31 and 32. Man-ager Pawlenko had apprised Kerr:Your verbal assault and near physical assault posed a threat to
my safety and possible future threat to other Joy employees
which necessitates your employment termination action.And, Fields was fired for ``being absent for three days'' in connec-
tion with a false kidnapping and hostage claim made to the Em-
ployer.Recently there has been a lot of dissatisfaction re-garding scrap pick ups. ... [T]he following imme-

diate corrective action was promised ....1. Mark Matza ... has been appointed the tem-
porary transportation manager of Aurora ... until a

professional replacement is hired ....2. A new pro-active communication policy is in ef-fect which includes daily phone contact to all regularly
scheduled Ameritech locations.3. Joy will record all scheduled pick ups, chart suc-cess and failure rates and apply driver disciplinary ac-
tion on missed schedules as required.4. Weekly driver update meetings will be held andadditional driver training administered.5. Joy will use more common carriers to meet theneeds of the business.My plan is to allow Joy to handle the transportationneeds unhindered for an additional 30 days. If by Sep-
tember I, and upon evaluation from the field forces, it
is determined that there has not been significant im-
provement, I will work with Ameritech's transportation
group to put in place alternative transportation proc-
esses ........Matza claimed that he had first ``learned of the attempt bythe drivers to organize'' from Plant Manager Pawlenko on
July 13, 1994, and ``as of ... July 29'' no ``decision had

been made by the Company with respect to total outsourcing
of transportation operations.'' In fact, earlier, on or about
July 9, Consultant Bowman had scheduled, with Matza's ap-
proval and assistance, ``employee interviews,'' ``to try to get
as frank and honest opinion as possible from the drivers on
what their problems were, what improvements they would
like to see.''Elsewhere, Matza claimed that he had received from Con-sultant Bowman during early July some 50 pages of graphs,
charts, and a distribution study which affected the Employ-
er's total outsourcing determination (see R. Exh. 6). How-
ever, these graphs, charts, and study contain no specific rec-
ommendations with respect to the Employer's ``transpor-
tation operation.'' Matza testified:Q. Do you recall approximately when this document[G.C. Exh. 6] was received by the Company?A. I saw the graph the first week of July duringmeetings with Bowman.Q. When did you receive the entire document [refer-ring to R. Exh. 6], if you know?A. I believe it was the end of that week.
Q. When was the decision made, if you know, tocontract out the transportation operation entirely?A. It was after Bowman's report was given to NickYoung, after we reviewed the complaint from
Ameritech, the written complaint, and before I went on
vacation.Q. When did you go on vacation?
A. Which was August 12 ....Q. Did the Company at some point communicatewith its employees regarding the decision?A. Yes [identifying G.C. Exh. 7, dated August 11and quoted above] ....Elsewhere, Matza acknowledged that ``there was anothermemo that came out'' from Ameritech later stating that Joy's
``performance during the 30 day period is acceptable'' and,
consequently, the ``30 day transportation trial [invoked on
July 29] will end on September 1.'' (Cf. R. Exhs. 8 and 5.)
Matza, however, generally denied that the Union's ``peti-
tion'' or ``organization of the employees'' had ``any bearing
on either the content or timing of the decision to subcontract
the transportation operation.''11Matza next addressed himself to the testimony of ``dis-patcher'' Julia Chandler. He generally claimed that the Em-
ployer ``considered'' her to be a ``supervisor''; ``unless she
requested assistance she had complete control over assign-
ing'' ``trucks to drivers'' and ``approving overtime''; she
was given a pay ``increase'' after Plant Manager Jensen had
left the Employer although she continued to be paid overtime
for ``hours worked in excess of 40 hours per week''; she
``was invited to participate'' in ``management meetings'';
she could authorize cash advances to drivers ``within a $300
limit''; and she reported to Plant Manager Pawlenko. Matza
testified:Q. Did she have anything in the way of factors toconsider in determining whether or not to approve an
absence or tardiness [of a driver]?A. In some cases she wouldn't have any choice, itwas just a matter of reporting. But if there was a re-
quest she would look at the dispatcher's log what the
needs were for that day.Matza insisted that she ``could institute discipline or a rec-ommendation for discipline on her authority alone.'' He cited
in support of this claim the disciplinary actions taken against
employees Kerr and Fields.12 363JOY RECOVERY TECHNOLOGY CORP.13On cross-examination, Matza testified with respect to the Em-ployer's decision to subcontract out all its transportation department,
in part as follows:Q. Now earlier you testified that you had made some sort ofcalculations sometime in May 1994 ... and according to those
calculations ... it was your impression that the transportation

department would be more profitable [if the Employer used] an
outside vendor?A. I received two impressions and that was one of them. ...

Q. However, your decision to subcontract the transportationwork was not made until after the Company received the report
from James Bowman?A. Correct. ... That was the first week of August.

Q. The decision was made in the first week of August?
A. To subcontract transportation, yes.Elsewhere, Matza acknowledged that he had been concerned that ``ifthey [the Employer] went to other vendors'' and did not provide this
``transportation service'' for Ameritech, the Employer ``would also
lose the production end of it'' as well. In addition, Matza also ac-
knowledged that his ``daily log'' (G.C. Exh. 30) shows for on or
about July 25, 1994, that the Employer's ``options'' included ``we
can accept and bargain hard'' and ``we can fight off the election.''
His ``daily log'' later shows for on or about July 29 that we can
``spread out over six months [the transportation work] to more com-
mon carriers if Nick Young [Joy's owner and CEO] says so.'' Matza
explained that this means: ``I had six months more to utilize more
common carriers.''14Cf. R. Exh. 16 and Tr. 349±350, pertaining to certain informa-tion which Bowman in fact had obtained from Joy as early as De-
cember 14, 1993.15Bowman, in his prehearing affidavit, had claimed that ``I onlyfirst became aware that a Union was organizing in the midst of the
terminations on or about August 12, 1994.''16As noted supra, Manager Matza had claimed, inter alia, that hehad received from Bowman during early July some 50 pages of
graphs, charts, and a distribution study which affected the Employ-
er's total outsourcing determination. As stated, these graphs, charts,
and study contain no specific recommendations with respect to the
Employer's ``transportation operation.''Matza also denied various testimony of Chandler and Wat-son, as detailed above, pertaining to the number of meetings
he and Chandler had and coercive statements or conduct at-
tributed to him. He claimed, inter alia, that Chandler in fact
had ``volunteer[ed] information'' to him pertaining to the
Union's organizational effort at Joy, and he tried to ``con-
vince her that we were not concerned with what the Union
was doing.'' He assertedly told her ``[I]t doesn't make a dif-
ference what the employees are doing ... it is not going

to help us one way or the other for you to go out and get
information.'' He also insisted that he had ``no knowledge''
of whether or not ``she was a Union adherent'' or ``inter-
ested in the organization of the Union.''13Nick Young, president and chief executive officer of Joy,testified that he first discussed Joy's ``transportation oper-
ations'' and its ``problems'' with James Bowman about Au-
gust 1993; that the ``main problem is we had been losing
money on the transportation operation''; that Bowman ``first
related ... outsourcing'' as a possible solution ``during Oc-

tober 1993''; and that Bowman was later retained to prepare
a ``study'' of the ``transportation operations.'' Young next
recalled that ``as of the spring of 1994'' ``we were losing
money every month'' on the ``transportation services'' and
Ameritech's ``level of satisfaction'' with Joy's performance
of the ``transportation services'' was ``not good.'' Thereafter,
on July 13, 1994, Young was apprised by Plant Manager
Pawlenko that the Union was attempting to organize the
transportation employees. Young, ``as of July 13,'' admit-
tedly had not received any ``reports'' from Bowman pertain-
ing to the total outsourcing of Joy's ``transportation depart-
ment.''Young recalled that he had received Respondent's Exhibit5 from Ameritech about July 30. As noted above, Ameritech
restated in Respondent's Exhibit 5 what steps would be taken
by Joy over the ensuing 30-day period in an attempt to im-
prove its ``transportation processes.'' Young asserted that,
despite the fact that Respondent's Exhibit 5 does not proposetotal outsourcing of Joy's ``transportation services,'' ``hisfirst preferred option would [now] be outsourcing.'' Else-
where, Young claimed that he later received on August 8 a
``report'' from Bowman. (See R. Exh. 11.) Young assertedly
then ``made a decision'' that Joy's ``transportation operation
will be outsourced entirely.'' Young repeatedly denied that
``the fact that the Union had filed a petition for representa-
tion of the drivers'' had any ``bearing whatsoever on either
the timing or the content of the decision,'' and he claimed
that he ``would have made the same decision in the absence
of the petition.''James Bowman, a transportation consultant, testified thatJoy President Nick Young had informed him ``in December
1993'' that ``he [Young] was having problems with his trans-
portation department and would like someone to just take a
look ... and offer some suggestions as to how to remedy

the problem.'' Bowman assertedly made some ``general com-
ments or suggestions'' to Young at that time. Later, about
February 1994, Bowman was formally retained by Young as
a ``consultant'' to prepare ``a process improvement study
... to write some procedures for [Joy's transportation] fleet

and ... to do a distribution study.'' Bowman claimed that

it took from February until July 1994 for him to obtain from
Joy information necessary for his studies.14Subsequently,about July 22, Bowman prepared an extensive set of ``proce-
dures'' for Joy's transportation operation. (See R. Exhs. 19,
20, and 21.) Concededly, at this time, there was no ``con-
templation ... that the [transportation] operation would be

outsourced or subcontracted out''Ðhe was there ``to see if
he could improve'' the transportation operation. And, Bow-
man assertedly ``first heard the word Union'' at Joy's shop
on July 28, 1994, at a management meeting.15Bowman next testified that his ``distribution study'' (R.Exh. 6) was ultimately ``completed on August 7, 1994.''16Bowman at first acknowledged that, ``when [he] issued this
report in early August,'' he was ``thinking in terms of reduc-
ing the [transportation] operation ... continuing it with

some outsourcing.'' Elsewhere, he asserted that ``based upon
the data'' he ``really thought that the operation as it was run-
ning should not be continued''; ``they just had too many
problems''; and ``it would probably be best just to outsource
everything.'' I note, as stated supra, that Respondent's Ex-
hibit 6 contains no specific recommendations in this respect.
However, Bowman, as he further testified, later made a
``written recommendation'' to Company President Young
dated August 8, 1994, stating in part as follows (G.C. Exh.
11):After reviewing the distribution study and connectingit with the income statement and what I have seen and 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Bowman also prepared a study for this litigation pertaining tothe costs of restoring the transportation operation if a violation was
found and such a remedy was invoked. See R. Exh. 23. He estimated
that such a restoration would cost the Employer over $500,000 for
a 15-month period.18R. Exh. 12 shows that Kerr, one of the alleged discriminatees,was ``terminated'' on August 10 for his misconduct on or about Au-
gust 9, 1994. See fn. 8, supra.heard at the Aurora facility, I can confirm what I origi-nally had suggested in February and late last year in in-
formal conversations that Joy should outsource their
trucking needs to contract or common carriers ....With this information, I have made a case tooutsource the entire operation.Bowman insisted that the Union ``was not a factor consid-ered in any of my determinations.''17Simon Pawlenko, plant manager of Joy's Aurora plantfrom June until October 1994, denied, inter alia, various
statements and conduct attributed to him by Julia Chandler
in her testimony as summarized above. Pawlenko claimed
that Chandler was a ``supervisor'' ``in charge of the trans-portation department,'' and that she possessed various indicia
of ``supervisory'' status, citing her ``discretion'' with respect
to ``customer pickups'' of wire scrap, ``use of subcontrac-
tors,'' ``routing,'' and ``writing up truckdrivers for their con-
duct.'' He insisted that there were no ``limitations on her dis-
cretion as far as contracting and using outside contractors.''
He specifically recalled, ``I [Pawlenko] can say this, she
[Chandler] asked me directly can she write up truckers for
infractions and I said definitely.'' He then cited ``Keith
Kerr's discipline.'' He acknowledged, however, ``initially she
[Chandler] had a confrontation ... I [Pawlenko] wound up

disciplining him.'' (See G.C. Exh. 31 and R. Exh. 12.)18Hethen cited ``an incident involving Ricky Fields.'' He recalled:
``She [Chandler] informed me [Pawlenko] that he didn't
show up'' and recommended ``termination.'' Pawlenko also
terminated Fields.Pawlenko identified General Counsel's Exhibit 18 as hisnotes of a meeting with management representatives during
late July 1994, where Company President Nick Young stated
that Joy's labor relations attorney ``does not recommend ...

immediate outsourcing ... spread over six months ... our

aim is to go through elections and set up a plan of action
... our position is to hold steadfast to ... $10 hourly rate

[and] continue to use outside sources.''Pawlenko next identified Respondent's Exhibit 13, a letterfrom Pawlenko to employee David Fox, an alleged
discriminatee here, stating:This is to give you notice that Joy has decided to ter-minate your employment effective August 15, 1994.
Our decision to terminate you arises as a result of your
being absent 10 working days without notification dat-
ing from August 2 ... through August 15, 1994.
Finally, Pawlenko asserted, with respect to the Employer'sdisciplinary action taken against employee Edward Kizior, as
discussed above,What really happened is that after Lopez took the testI was notified that he took the test and so forth. What
perturbed me at that point was the fact that the Com-pany vehicles were taken off the premises without au-thorization.Roberto Baltazar, now plant manager for the Employer,testified that during July 1994 he was a ``supervisor for pro-
duction and quality'' at Joy's Aurora plant with no ``respon-
sibility for supervising the drivers.'' Baltazar next claimed
that he had the following conversation at work with em-
ployee Jose Lopez ``at the beginning of July'':I [Baltazar] was looking for [Julia Chandler] becausewe need the paper work in order to unload the trailer
... I couldn't find her. ... I went to the unloading

docks and the only person I saw was Jose Lopez. So
I asked him ... where is Julia and everybody. ...

[Lopez] said ... I think they went to a bar ... they

tried to bring a Union to the Company .... I 
askedJose why do you guys need a Union for [and] he said
well they are just a bunch of lazies.Baltazar insisted that he did not thereafter ``mention'' his``conversation'' with Lopez to Plant Manager Pawlenko or
``anyone in Company management.'' Baltazar could not ``re-
call'' ``ever'' having ``another conversation with Jose
[Lopez] in which the Union was mentioned.''Daniel Kinsella, a labor relations attorney, testified that hewas first retained to represent Joy on July 20, 1994, follow-
ing the Union's filing of the representation petition in this
proceeding. Thereafter, on August 12, 1994, he sent to coun-
sel for the Union a letter, stating in part (R. Exh. 14):This will confirm our conversation of yesterdayafternoon in which I [Kinsella] advised you that Joy
has decided to contract out all of its transportation ef-
fective August 22, 1994. As a result, Joy would be no-
tifying its drivers, spotters and mechanics of its deci-
sion and terminating their employment as of that date.As I told you on the telephone, Joy sees no need togo through the NLRB election process. If the Union has
authorization cards from a majority of the unit Joy will
meet with the Union and bargain over the effects of the
decision.Please contact me regarding the Union's desire tobargain over the effects of Joy's decision.I also advised you [that] Keith Kerr has been termi-nated by Joy effective immediately. If you wish to dis-
cuss this decision with me please call.Tinsella assertedly received no ``response'' to his letter. Inote that the initial unfair labor practice charges were filed
in this case on August 30, 1994.I credit the testimony of Michael Watson, Jose Lopez,Julia Chandler, and Edward Kizior as detailed above. Their
testimony was in significant part mutually corroborative.
Their testimony withstood the test of thorough cross-exam-
ination and was substantiated in part by acknowledgments
and admissions of Respondent Employer's witnesses. And,
relying also on demeanor, they impressed me as reliable and
trustworthy witnesses.On the other hand, I was not impressed with the testimonyof Mark Matza, Nick Young, James Bowman, Simon
Pawlenko, and Roberto Baltazar. Their testimony, as dem-
onstrated above, was at times unsubstantiated, incomplete, 365JOY RECOVERY TECHNOLOGY CORP.19The significance of Attorney Daniel Kinsella's brief and essen-tially undisputed testimony will be discussed below.contradictory, shifting, vague, and unclear. I find incrediblethe general denials by Matza, Pawlenko, and Baltazar that
they engaged in the various coercive statements and conduct
attributed to them by the employee witnesses. I find equally
incredible Pawlenko's attempt to justify on lawful grounds
his disciplinary action belatedly taken against suspected
union protagonist Kizior and, in addition, the related attempts
of Matza and Pawlenko to attribute to Chandler indicia of``supervisory'' status so as to privilege their coercive state-
ments and conduct and thus deprive her of the protection of
the Act. And, I reject here as equally incredible the asser-
tions by Matza, Young, and Bowman that the Employer's
sudden decision on August 11 to resort to total outsourcing
or total subcontracting of its transportation services was not
in response to or caused by the transportation department
employees turning to the Union to represent them. The credi-
ble evidence of record, as discussed below, demonstrates that
Respondent Employer had operated its transportation depart-
ment at a financial loss for many months; had instituted com-
prehensive studies and actions then under way to improve its
services in this department; and had not taken any steps to
totally outsource or totally subcontract its transportation serv-
ices until the employees sought union representation. I am
persuaded on this record that the Employer's sudden August
11 decision to totally outsource or totally subcontract this
work was in response to this employee protected activity and
would not have occurred had the employees not sought union
representation.19In sum, as discussed below, I am persuaded here from themutually corroborative and credible testimony of Watson,
Lopez, Chandler, and Kizior that the Employer, in response
to the transportation department employees' attempt to seek
union representation, engaged in the coercive conduct attrib-
uted to it, discriminatorily disciplined suspected union pro-
tagonist Kizior and discriminatorily outsourced or subcon-
tracted its entire transportation services. I reject as incredible
and pretextual management's assertions that Kizior was dis-
ciplined for lawful nondiscriminatory reasons or that its sud-
den total outsourcing or total subcontracting determination
would have been made regardless of the employees' union
and statutorily protected activities. And, with respect to
Chandler's claimed ``supervisory'' status, as discussed
below, I am persuaded here from the credible evidence of
record that Chandler did not in fact possess these claimed in-
dicia which would deprive her of the protection of the Act.DiscussionA. The 8(a)(1) and (3) ViolationsSection 7 of the National Labor Relations Act guaranteesemployees the ``right to self-organization, to form, join or as-
sist labor organizations, to bargain collectively through rep-
resentatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining
or other mutual aid or protection,'' as well as the right ``to
refrain from any or all such activities.'' Section 8(a)(1) of
the Act makes it an unfair labor practice for an employer ``to
interfere with, restrain or coerce employees in the exercise
of'' their Section 7 rights. The ``test'' of ``interference, re-straint and coercion under Section 8(a)(1) of the Act does notturn on the employer's motive or on whether the coercion
succeeded or failed ... [t]he test is whether the employer

engaged in conduct, which it may reasonably be said, tends
to interfere with the free exercise of employee rights under
the Act.'' See NLRB v. Illinois Tool Works, 153 F.2d 811,814 (7th Cir. 1946). And, Section 8(a)(3) of the Act, in turn,
forbids employer ``discrimination in regard to hire or tenure
of employment or any term or condition of employment to
encourage or discourage membership in any labor organiza-
tion.'' An employer clearly runs afoul of Section 8(a)(3) of
the Act by discriminatorily disciplining suspected prounion
adherents and by discriminatorily discontinuing and sub-
contracting out its business operations and discharging the
unit employees involved because the employees have sought
union representation. See Pollution Control Industries, 316NLRB 135 (1995), and cases cited.The credited evidence of record recited above makes itclear that management's representatives resorted to pro-
scribed interference, restraint, and coercion in violation of
Section 8(a)(1) of the Act in an attempt to defeat the Union's
organizational effort among its transportation department em-
ployees. The Employer first became aware of the Union's or-
ganizational effort among its transportation department em-
ployees on or about July 13, 1994. Thereafter, as employee
Watson credibly testified, Company ManagerMark [Matza] asked me [Watson] if I knew anythingabout the Union, and I said no. He said something is
going to have to be done because he didn't want it to
spread throughout the whole plant.Employee Lopez also credibly testified that SupervisorBaltazarasked me [Lopez] did I know about the Union, and Itold him no. He asked me if a guy came by to sign a
card and become a member ... [in] the Union, and I

told him no. Then he asked me if I knew who was the
head of it, and also told me ... they don't need a

Union here.And, employee Chandler credibly testified:He [Matza] asked me [Chandler] if [employee] EdKizior had brought the Union in, and I would not tell
him. Then he made mention of [employee] Dave
Woodard, if he brought the Union in, because Dave
Woodard had prior to that made mention of getting a
Union in there. ... He had also asked when the Union

meetings were held, who attended them ... who

brought the Union in ... if we had any literature from

the Union, ... if I could possibly get a copy ... and

let him see it .... He 
asked if I would have any ob-jections ... to taking a tape recorder into one of the

[Union] meetings and recording it so that they would
know what took place .... He 
had on one occasionasked my opinion of closing the transportation doors
... [and] I did ask him if the reason they were think-

ing about closing the transportation doors was due to
the Union, and he stated yes that it did play a major
part in their decision of closing the transportation doors. 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Further, Chandler credibly testified that Plant ManagerPawlenko similarlymade mention of the Union. [Pawlenko] thought that I[Chandler] was the one that brought the Union in ...

because the drivers got along with me, and he thought
that I would have the influence on bringing the Union
in. ... At first he was talking about expanding the

transportation department, and then all of a sudden [he
was] talking about closing the department down. ...

He asked that I use more outside carriers and fade out
using our own drivers ... after it was known that the

Union was being brought in.These repeated and unwarranted efforts by management topry into the protected activities of the employees, accom-
panied by threats of retaliation, plainly tended to impinge
upon employee Section 7 rights in violation of Section
8(a)(1) of the Act. Respondent Employer, by these state-
ments and conduct, had thus interfered with, restrained, and
coerced its employees in the exercise of their Section 7
rights, in violation of Section 8(a)(1) of the Act, by coer-
cively interrogating employees about employee union mem-
bership, activities, and sympathies; by asking employees to
ascertain and disclose to the Employer the union member-
ship, activities, and sympathies of other employees; and by
threatening employees with layoff if they selected the Unionas their collective-bargaining representative, as alleged.Respondent Employer argues that Chandler was not an``employee,'' but was instead a ``supervisor'' and, accord-
ingly, beyond the protection afforded by the Act. Section
2(11) of the Act defines a ``supervisor'' asany individual having the authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,
promote, discharge, assign, reward or discipline other
employees, or responsibly to direct them, or to adjust
their grievances, or effectively recommend such action,
if in connection with the foregoing the exercise of such
authority is not of a merely routine or clerical nature,
but requires the use of independent judgment.As restated in Amperage Electric, 301 NLRB 5, 13 (1991),Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical or rule book au-
thority. ... What is relevant is the actual authority

possessed and not the conclusory assertions of wit-
nesses. ... [T]he enumerated powers listed in Section

2(11) of the Act are to be read in the disjunctive ...

[and] Section 2(11) also states the requirement of inde-
pendence of judgment in conjunctive with what goes
before .... 
The performance of some supervisorytasks in a merely routine, clerical, perfunctory or spo-
radic manner does not elevate a rank and file employee
into the supervisory ranks. ... [T]he decisive question

is whether [the individual involved] has been found to
possess authority to use [his or her] independent judg-
ment with respect to the exercise by [him or her] of
some one or more of the specific authorities listed in
Section 2(11) of the Act.... In 
short, some kinshipto management, some empathetic relationship between
employer and employee, must exist before the latter be-comes a supervisor of the former. [Citations andquotations omitted.]Chandler credibly testified that she started working for Joyabout September 1993 as a ``general clerk, office help, and
assisting in transportation''; Jensen was then ``transportation
manager and ... also in charge of maintenance''; later,

when Jensen was ``terminated'' about June 1994,basically they put me [Chandler] in his position dis-patching trucks out, although I was not allowed to hire
or fire or make any permanent decisions in the trans-
portation department. ... I dispatched trucks ...

called outside carriers and would dispatch them to
cover runs with the permission of [general manager]
Pawlenko ... entered some trip sheets ... [did] a lit-

tle bit of the log checking ... [and] handled all the

petty cash.Chandler credibly noted that Manager Pawlenko ``wasbrought in'' by the Employer about the time of Jensen's
``termination''; ``he was in charge of everything''; ``basi-
cally he oversaw everything''; she ``reported'' to him; and
``if I wanted to do something I would have to ask his per-
mission.'' Her hourly pay rate was raised from $8 to $9
``when they gave [her] the transportation position to dis-
patch,'' and she was paid ``overtime'' for all hours worked
over a 40-hour week. Chandler, during cross-examination,
was confronted with disciplinary actions taken against drivers
or spotters while she worked as a ``dispatcher'' in the trans-
portation department. She credibly explained that disciplinary
action was taken against employee Kerr ``with [Pawlenko's]
permission'' ``because this was the second time [the em-
ployee] had thrown something at me.'' Chandler similarly
acknowledged that she ``had requested another employee
[Fields] be terminated because of a false kidnapping'' charge
by the employee, ``but nothing I did was a decision I could
make on my own ... it had to be under Pawlenko ... any-

thing that I did ... I had to get his permission first.'' In

addition, Chandler also acknowledged that she had attended
``Saturday drivers' meetings,'' credibly explaining ``I had al-
ways attended those meetings. I was an employee with the
drivers. ... I never had attended the meetings [of] the man-

agers ... so I attended as an employee.''
On this record, I find and conclude that ChandlerÐal-though employed as a ``dispatcher'' and thus excluded from
the appropriate unit as stipulatedÐwas not a ``supervisor''
under the Act. The credited evidence of record makes it clearthat she was not in fact vested with the requisite indicia of
``supervisory power''; she performed, at most, limited ``su-
pervisory'' tasks ``in a merely routine, clerical, perfunctory
and sporadic manner'' and even then under Manager
Pawlenko's close control and direction; she did not in fact
effectively ``possess authority to use [her] independent judg-
ment with respect to the exercise [by her] of some one or
more of the specific authorities listed in Section 2(11)''; and
clearly there was ``no kinship to Management, some empa-
thetic relationship between Employer and employee,'' re-
quired to change her status from ``employee'' to ``super-
visor'' and thus deny her the protection of the Act.Turning to the related 8(a)(1) and (3) allegations, the cred-ited evidence of record shows that employee Kizior was
chiefly responsible for the Union's attempt to organize the 367JOY RECOVERY TECHNOLOGY CORP.Employer's transportation department employees. A represen-tation petition had been filed on July 11. Shortly thereafter,
management made clear to the employees its strong opposi-
tion to the employees' attempt to exercise their Section 7
rights, resorting to repeated acts of interference, restraint, and
coercion. For, as Manager Matza then apprised employee
Watson, ``something is going to have to be done because he
[Matza] didn't want it to spread throughout the whole
plant.'' Matza, during his repeated coercive interrogations of
employees, revealed that he suspected ``Kizior had brought
the Union in.''As the credited evidence of record shows, on July 13, 2days after the representation petition had been filed, em-
ployee Kizior, with management's permission, accompanied
coworker Lopez in a company vehicle to get Lopez an opera-
tor's license so that he could lawfully perform his job.
Pawlenko later issued Kizior a ``written warning with a three
day suspension,'' dated July 18, 1994, stating:On July 13, 1994, a Company truck was taken by you[Kizior] and Jose Lopez without prior authorization for
the personal use to have Jose Lopez take a driver's test.... For breaking a Company policy you will be sus-

pended for three days without pay effective July 19,
1994.Kizior credibly noted that he did not receive this documentuntil August 5, 1994, shortly prior to the Employer's an-
nounced decision to totally outsource or totally subcontract
its transportation department. I find and conclude here that
management belatedly issued Kizior this disciplinary warning
and suspension because of his suspected prounion activities,
in violation of Section 8(a)(1) and (3) of the Act. I reject as
incredible Pawlenko's assertions to the effect that Kizior had
acted without company approval.In addition, I find and conclude that the Employer's Au-gust 11, 1994 determination to totally outsource or totally
subcontract its transportation department was also discrim-
inatorily motivated. As demonstrated above, Respondent Em-
ployer has been engaged for some time at its Aurora plant
in reclaiming and recycling scrap wire and related products
for its only customer Ameritech. It primarily performed pro-
duction operations at its Aurora plant and these operations
were and are profitable. In conjunction with these production
operations, it also maintained a transportation department,
using both its own transportation personnel and equipment as
well as the services of independent contractors. According to
Company Manager Matza, since the fall of 1993 it had been
``losing money every month on the transportation oper-
ations.'' Nevertheless, it continued to operate its transpor-
tation department because, as Matza explained,our feeling at the time [was] that by providing addi-tional [transportation] services we could influence or
control the amount of material coming into our facili-
ties ... if someone else [were] contracting the hauling

... it would be too easy for [Ameritech] to ship the

material elsewhere [for production processing].And, later, during early 1994, it even retained the servicesof a transportation consultant, Bowman, who thereafter en-
gaged in extensive studies aimed at improving the Employ-
er's transportation services. Admittedly, before the Unionhad filed its representation petition in this case, no decisionhad been made by Respondent to totally outsource or totally
subcontract its transportation services.Thus, Consultant Bowman acknowledged that about Feb-ruary 1994 he had been formally retained by Company Presi-
dent and Chief Executive Officer Young as a ``consultant''
to prepare ``a process improvement study ... to write some

procedures for [Joy's transportation] fleet and ... to do a

distribution study''; thereafter, about July 22, Bowman pre-
pared an extensive set of ``procedures'' for Joy's transpor-
tation operation; and, concededly, at this time, there was no
``contemplation ... that the [transportation] operation would

be outsourced or subcontracted out''Ðhe was there ``to see
if he could improve'' the transportation operation. Indeed,
when his extensive ``distribution study'' was ultimately
``completed'' during early August 1994, he was still thinking
of ``continuing [the transportation department] with some
outsourcing.'' However, lightning first struck shortly after
the Employer was apprised that its transportation employees
were seeking union representation. As detailed above, the
Employer initially resorted to threats and coercive interroga-
tions aimed at chilling the transportation department employ-
ees' exercise of their Section 7 rights. Then, it
discriminatorily disciplined and suspended suspected chief
union protagonist Kizior. It promptly followed up this unlaw-
ful conduct with the sudden August 11, 1994 announcement
that it was totally outsourcing or totally subcontracting all
transportation operations.I am persuaded here that the Employer's sudden decisionon August 11, 1994, to totally outsource or totally sub-
contract its transportation services was in retaliation for the
employees' exercise of their Section 7 rights. Respondent
Employer has cited various ``problems'' unrelated to em-
ployee Section 7 activities in justification for this sudden ac-
tion. As demonstrated above, these cited ``problems'' had ex-
isted for many months and management, until the very end,
was engaged in extensive efforts to continue and to improve
its transportation department services. Significantly, the July
29, 1994 memorandum from Ameritech to the Employer, ex-
pressing Ameritech's ``dissatisfaction'' with the Employer's
transportation services, made specific recommendations to
improve these services and not to totally outsource or totally
subcontract them. And, as Manager Matza further acknowl-
edged, ``there was another memo that came out'' from
Ameritech later stating that Joy's ``performance during the
30 day period is acceptable'' and, consequently, the ``30-day
transportation trial [invoked on July 29] will end on Septem-
ber 1.''In sum, I reject Respondent Employer's cited nondiscrim-inatory reasons for its sudden total outsourcing or total sub-
contracting determination as incredible and plainly pretextual.
I find and conclude, as stated, that the real reason for this
conduct was to defeat the employees' exercise of their Sec-
tion 7 rights. Further, on this record, I reject as incredible
management's related assertion that it would have in any
event totally outsourced or totally subcontracted this trans-
portation work for lawful nondiscriminatory reasons. The
credible evidence of record does not support this claim.I therefore find and conclude that Respondent Employerdiscriminated in regard to the hire or tenure or terms and
conditions of employment of its employees thereby discour-
aging membership in the Union, in violation of Section 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20As noted above, fn. 1, the seven unit employees involved asnamed in the amended complaint are Fox, Kerr, Kizior, Mazur, Wat-
son, Woodard, and Zamora. However, uncontroverted evidence of
record shows that Fox was discharged effective on or about August
15, 1994, for lawful nondiscriminatory reasons (being absent 10
working days without notification from August 2); that Kerr was ter-
minated effective on or about August 9 for lawful nondiscriminatory
reasons (abusive and threatening conduct); and that Zamora was not
discharged until on or about September 20 for lawful nondiscrim-
inatory reasons (not calling in for 7 consecutive days). Under the cir-
cumstances, I would dismiss the 8(a)(3) and (5) allegations of the
complaint as they pertain to these three employees, finding instead
that their discharges were not unlawfully motivated or, alternatively,
would have occurred in any event for lawful nondiscriminatory rea-
sons.21I reject as unsupported by the credible evidence of record Re-spondent Employer's contentions that ``dispatcher'' Chandler was a
``supervisor'' and/or her conduct on July 9 in some manner ``taint-
ed'' the Union's majority. The credible evidence of record shows
that Chandler was not a ``supervisor'' and, in any event, did not en-
gage in conduct which ``tainted'' the Union's card majority obtained
that day.8(a)(1) and (3) of the Act, by disciplining and suspendingemployee Edward Kizior about August 5, 1994; and by later
discontinuing its transportation department, subcontracting
the work performed by these unit employees, and laying off
or discharging the unit employees on or about August 22,
1994.20B. The Bargaining Order and 8(a)(5) ViolationThe General Counsel argues that Respondent Employer'sunfair labor practices as found above are so serious and sub-
stantial that the possibility of erasing their effects and con-
ducting a fair representation election by use of traditional
remedies is slight and, consequently, a bargaining order
should issue here in accordance with the principles stated by
the United States Supreme Court in NLRB v. Gissel PackingCo., 395 U.S. 575 (1969). For the reasons stated below, Iagree.I find and conclude that the following unit, as stipulated,is appropriate for purposes of collective bargaining within
the meaning of Section 9(b) of the Act:All full time and regular part time drivers, spotters andmechanics employed by the Employer at its facility lo-
cated at 701 N. Commerce, Aurora, Illinois, but exclud-
ing all office clerical employees, Managers, production
employees, dispatchers, guards and supervisors as de-
fined in the Act.The Union initiated its campaign to represent the aboveunit employees on or about July 9, 1994. On that same day,
as demonstrated above, seven of the some eight or nine unit
employees voluntarily signed clear and unambiguous union
application for membership cards designating the Union as
their collective-bargaining representative.21Here, as inBakers of Paris, 288 NLRB 991 (1988), ``Respondent's un-lawful conduct warrants the imposition of a Gissel ... bar-
gaining order to protect the employees' majority selection of
a bargaining representative based on authorization cards'' be-
cause,given the swiftness, severity and extensiveness of Re-spondent's unfair labor practices ... it [is] highly un-
likely that its employees would be willing or able tofreely express their choice in [a Board-conducted rep-
resentation election].As found above, the Employer, in prompt response to theemployees' attempt to obtain union representation, resorted
to proscribed coercive interrogations, threats, and discrimina-
tion by coercively interrogating employees about employee
Union membership, activities, and sympathies; by asking em-
ployees to ascertain and disclose to the Employer the union
membership, activities, and sympathies of other employees;
by threatening employees with layoff if they selected the
Union as their collective-bargaining representative; by dis-
criminatorily disciplining and suspending the suspected chief
union protagonist; and, finally, by discriminatorily dis-
continuing its transportation department, subcontracting the
work performed by these unit employees, and laying off or
discharging the unit employees. For, as Company Manager
Matza had made clear to one employee, ``something is goingto have to be done because he [Matza] didn't want it to
spread throughout the whole plant.''The above are clearly ``hallmark'' violations of the Actdesigned to defeat the employees' attempt to obtain union
representation in a Board-conducted election. Upper manage-
ment participated in this coercive conduct. The unit employ-
ees, under the circumstances, would not be able to readily
forget the results of their attempt to obtain union representa-
tion. For, as the Board stated in Q-1 Motor Express, 308NLRB 1267, 1268 (1992),We find that these 8(a)(1) and (3) violations, whichthreaten the very livelihood of the employees, are likely
to have a lasting impact which is not easily erased by
the mere passage of time or the Board's usual remedies,
especially given the small size of the bargaining unit
and the fact that the unfair labor practices affected each
of the employees.See also T&J Trucking Co., 316 NLRB 771 (1995).I therefore find and conclude that a bargaining order iswarranted here and July 9, 1994, is the appropriate date to
use for the remedial order because by that date the Union
had obtained a clear majority status.There remains the question of whether or not under thecircumstances present here Respondent Employer's discrimi-
natory total outsourcing or total subcontracting of its trans-
portation department also constitutes a violation of Section
8(a)(5) of the Act as alleged. Section 8(a)(5) of the Act
makes it an unfair labor practice for an employer ``to refuse
to bargain collectively with the representatives of his em-
ployees.'' Section 8(d) of the Act explains that ``to bargain
collectively is the performance of the mutual obligation of
the employer and the representative of the employees to meet
at reasonable times and confer in good faith with respect to
wages, hours and other terms and conditions of employ-
ment.'' In Fibreboard Corp. v. NLRB, 379 U.S. 203 (1964),the United States Supreme Court, in an opinion by Chief Jus-
tice Warren, held:[T]he type of ``contracting out'' involved in this caseÐthe replacement of employees in the existing bargaining
unit with those of an independent contractor to do the
same work under similar conditions of employmentÐ 369JOY RECOVERY TECHNOLOGY CORP.22Counsel for Respondent Employer argues (Br. pp. 64±67) thatthe ``allegations of the first and second amended charges'' filed in
the above proceeding are time-barred by Sec. 10(b) of the Act. The
initial charge was filed timely on August 30, 1994 (G.C. Exh. 1(a)),
alleging violations of Sec. 8(a)(1), (3), and (5) of the Act, particu-
larly,That after the filing of the [representation] petition [on July 11,1994], [the] Employer discontinued its trucking operation effec-
tive August 21, 1994, and subcontracted out all unit work and
that such action was taken to avoid dealing with the Union
....An amended charge was later filed on February 17, 1995 (G.C.Exh. 1(c)), again alleging violations of Sec. 8(a)(1), (3), and (5) of
the Act, repeating the above-quoted language, and alleging specific
coercive conduct engaged in by the Employer. A further amended
charge was filed on March 21, 1995 (G.C. Exh. 1(e)), again alleging
violations of Sec. 8(a)(1), (3), and (5) of the Act, repeating the
above-quoted language and specific coercive conduct, and also alleg-
ing the discriminatory disciplinary action against employee Kizior
``on or about July 18, 1994 because of his Union activities and/or
support of the Union.''Here, as restated by the Board in Fiber Products, 314 NLRB 1169((1994), it is clear that ``all allegations relate to the same alleged
animus and pattern of reprisals against [the unit employees] for their
perceived roles in encouraging concerted activities [and] Union orga-
nizing activity'' and all allegations ``involve ... the same factual

sequence'' as a result of the Union's organizational effort. Accord-
ingly, I find that the amended charges are not time-barred as alleged.is a statutory subject of collective bargaining underSection 8(d).In a separate concurring opinion, Justice Stewart noted:Analytically, this case is not far from that whichwould be presented if the employer had merely dis-
charged all its employees and replaced them with other
workers willing to work on the same job in the same
plant without the various fringe benefits so costly to the
company. While such a situation might well be consid-
ered a Section 8(a)(3) violation upon a finding that the
employer discriminated against the discharged employ-
ees because of their union affiliation, it would be equal-
ly possible to regard the employer's action as a unilat-
eral act frustrating negotiation on the underlying ques-
tions of work scheduling and remuneration, and so an
invasion of the duty to bargain on these questions,
which are concededly subject to compulsory collective
bargaining.Later, in First National Maintenance Corp. v. NLRB, 452U.S. 666 (1981), the Supreme Court, in an opinion by Justice
Blackmun, held:We conclude that the harm likely to be done to an em-ployer's need to operate freely in deciding whether to
shut down part of its business purely for economic rea-sons outweighs the incremental benefit that might be
gained through the union's participation in making the
decision ... and we hold that the decision itself is not

part of Section 8(d)'s ``terms and conditions'' ... over

which Congress has mandated bargaining. [Emphasis
added.]The Court, in ``order to illustrate the limits of [its] holding,''pertinently noted, inter alia, that the ``union [had] made no
claim of anti-union animus.'' See also Dubuque Packing Co.,303 NLRB 386 (1991), and cases discussed.In the instant case, a clear majority of employees in an ap-propriate unit had voluntarily designated the Union as their
collective-bargaining agent on July 9, 1994. Respondent Em-
ployer, by its unlawful conduct, thereafter prevented the
holding of a fair and free representation election and, con-sequently, an obligation to bargain with the Union arose as
of July 9, 1994. Subsequently, on August 12, 1994, Com-
pany Attorney Kinsella sent to counsel for the Union a letter,
stating:This will confirm our conversation of yesterdayafternoon in which I [Kinsella] advised you that Joy
has decided to contract out all of its transportation ef-
fective August 22, 1994. As a result, Joy would be no-
tifying its drivers, spotters and mechanics of its deci-
sion and terminating their employment as of that date.As I told you on the telephone, Joy sees no need togo through the NLRB election process. If the Union has
authorization cards from a majority of the unit Joy will
meet with the Union and bargain over the effects of the
decision.Please contact me regarding the Union's desire tobargain over the effects of Joy's decision.Kinsella assertedly received no ``response'' to his letter. Inote, however, that the initial unfair labor practice charges
were filed in this case on August 30, 1994, alleging that the
Employer, by its conduct, had violated Section 8(a)(1), (3),
and (5) of the Act.Counsel for Respondent Employer argues (Br. pp. 37±39)that the Union, by not thereafter requesting bargaining,
``waived any right to bargain it may have had.'' However,
it is well established that a waiver of statutory bargaining
rights must be clear and unmistakable. See Metropolitan Edi-son Co. v. NLRB, 460 U.S. 693, 708 (1983); and DubuquePacking Co., supra. Here, Respondent Employer on or aboutAugust 11 summarily notified the Union's counsel that it had
determined and was implementing its determination to totally
outsource or totally subcontract its transportation services.
This determination was thus presented to the Union as a fait
accompli. The Union was not afforded any opportunity to
bargain over this determination. Any subsequent request by
the Union to bargain over this determination would have
been an exercise in futility. The Union instead promptly filed
unfair labor practice charges protesting the Employer's con-
duct. Under these circumstances, the Union did not thereby
waive its right to bargain over the Employer's determination
to totally outsource or totally subcontract its transportation
services.Accordingly, I find and conclude that Respondent Em-ployer also violated Section 8(1) and (5) of the Act by its
conduct as alleged.22CONCLUSIONSOF
LAW1. The Charging Party Union is a labor organization as al-leged, and Respondent Employer is engaged in commerce as
alleged.2. The Respondent Employer has interfered with, re-strained, and coerced its employees in the exercise of their
Section 7 rights, in violation of Section 8(a)(1) of the Na- 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tional Labor Relations Act, by coercively interrogating em-ployees about employee union membership, activities, and
sympathies; by asking employees to ascertain and disclose to
the Employer the union membership, activities, and sym-
pathies of other employees; and by threatening employees
with layoff if they selected the Union as their collective-bar-
gaining representative.3. The Respondent Employer has discriminated in regardto the hire or tenure or terms and conditions of employment
of its employees thereby discouraging membership in the
Union, in violation of Section 8(a)(1) and (3) of the Act, by
disciplining and suspending employee Edward Kizior about
August 5, 1994; and by later discontinuing its transportation
department, subcontracting the work performed by these unit
employees, and laying off or discharging employees Kizior,
Mazur, Watson, and Woodard (see fn. 20, supra) on or about
August 22, 1994.4. On July 9, 1994, a majority of employees in an appro-priate unit (see fn. 1, supra) had designated and selected the
Union as their representative for the purposes of collective
bargaining; Respondent Employer's subsequent unfair labor
practices, as found above, were so serious and substantial in
nature that the possibility of erasing their effects and con-
ducting a fair and free representation election by use of tradi-
tional remedies is slight; and, consequently, the employees'
sentiments regarding representation having been expressed
through union authorization cards would on balance be pro-
tected better by issuance of a bargaining order than by tradi-
tional remedies.5. The Respondent Employer also has failed and refusedto bargain in good faith with the Union as the exclusive col-
lective-bargaining agent of an appropriate unit of its employ-ees, in violation of Section 8(a)(1) and (5) of the Act, by
unilaterally and without notice or bargaining discontinuing its
transportation department, subcontracting the work performed
by its unit employees, and laying off or discharging the unit
employees.6. The unfair labor practices found above affect commerceas alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Employer will be directed to cease and desist from
engaging in such unlawful conduct and like and related con-
duct, and to post the attached notice. Affirmatively, to effec-
tuate the purposes and policies of the Act, Respondent Em-
ployer will be directed to reinstitute its transportation depart-
ment as it existed on or before August 11, 1994, thus restor-
ing the status quo ante with respect to its discriminatorily
motivated and unilateral total subcontracting out of its unit
transportation department, as found unlawful above. Counsel
for Respondent Employer argues (Br. pp. 61±64) that such
a restoration order ``would be highly inappropriate'' and un-
duly burdensome. Counsel for Respondent Employer cites
and relies on its claimed past and projected ``financial
losses'' in the transportation department; a claimed ``large
expenditure of money'' for restoration; a claimed ``risk [of]
losing [its] one customer''; and a claimed ``serious safety
risk to its drivers.'' These and related factors cited by coun-
sel for Respondent Employer, as demonstrated above, had
existed for many months prior to the events in issue here and
management, until the very end, was still engaged in exten-sive efforts to continue and to improve its transportation de-partment. Thus, the July 29, 1994 memorandum from
Ameritech to the Employer, expressing Ameritech's ``dis-
satisfaction'' with the Employer's transportation services,
made specific recommendations to improve these servicesand not to totally outsource or totally subcontract them. And,
Company Consultant Bowman acknowledged that about Feb-
ruary 1994 he had been formally retained by Company Presi-
dent and Chief Executive Officer Young as a ``consultant''
to prepare ``a process improvement study ... to write some

procedures for [Joy's transportation] fleet and ... to do a

distribution study''; thereafter, about July 22, Bowman pre-
pared an extensive set of ``procedures'' for Joy's transpor-
tation operation; and, concededly, at this time, there was no
``contemplation ... that the [transportation] operation would

be outsourced or subcontracted out''Ðhe was there ``to see
if he could improve'' the transportation operation. Indeed,
when his extensive ``distribution study'' was ultimately
``completed'' during early August 1994, he was still thinking
of ``continuing [the transportation department] with some
outsourcing.''Thus, these and related factors cited by Respondent Em-ployer only became a problem when the unit employees
sought the assistance of the Union to represent them. More-
over, this record shows that Respondent Employer can read-
ily reacquire its leased out equipment in order to sufficiently
handle its somewhat diminished level of unit transportation
services as of August 11, 1994. Further, Respondent Employ-
er's claim and related testimony to the effect that its trans-
portation operation and relationship with Ameritech has since
changed (see fn. 11, supra) does not sufficiently or credibly
establish here that there is no longer unit work available for
the four remaining unit employees (see fn. 20, supra). A res-
toration remedy, accompanied by a bargaining order, will
now enable the Employer and the Union to bargain, on re-
quest, with respect to these and related cited problems affect-
ing the four remaining unit employees' terms and conditions
of employment.Accordingly, Respondent Employer will be directed to re-establish and resume its transportation department as it ex-
isted prior to August 11; offer immediate and full reinstate-
ment to its unlawfully discharged four transportation depart-
ment employees (see fn. 20, supra) to their former jobs or,
in the event their former jobs no longer exist, to substantially
equivalent jobs, without prejudice to their seniority or other
rights and privileges, and make whole the employees for any
loss of earnings they may have sustained by reason of Re-
spondent Employer's unlawful conduct, by making payment
to them of a sum of money equal to that which they nor-
mally would have earned from the date of Respondent's un-
lawful action to the date of its offers of reinstatement, less
net earnings during such period, with backpay to be com-
puted as provided in F.W. Woolworth Co
., 90 NLRB 651(1977), and interest as provided in New Horizons for the Re-tarded, 283 NLRB 1173 (1987). See generally Isis Plumbing& Heating Co., 138 NLRB 716 (1962). Respondent Em-ployer will similarly be directed to make whole employee
Kizior for any loss of earnings he may have sustained by
reason of Respondent Employer's earlier discriminatory sus-
pension of him, with interest, as provided above.Respondent Employer, for the reasons state above, will bedirected to, on request, bargain in good faith with the Charg- 371JOY RECOVERY TECHNOLOGY CORP.23If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.24If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ing Party Union as the exclusive bargaining agent for its unitemployees and, if an understanding is reached, embody that
understanding in a signed agreement. The Respondent Em-
ployer will also be directed to preserve and make available
to the Board or its agents, on request, all payroll records and
reports and all other records necessary to determine backpay
and compliance under the terms of this Decision and Order.
And, Respondent Employer will be directed to expunge from
its files any references to the discriminatory discharges of its
four transportation employees and the earlier discriminatory
suspension of employee Kizior, and notify said discrim-
inatees in writing that this has been done and that evidence
of these discriminatory actions will not be used as a basis
for future personnel action against them, in accordance with
Sterling Sugars, 261 NLRB 472 (1982).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended23ORDERThe Respondent, Joy Recovery Technology Corp., Aurora,Illinois, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Interfering with, restraining, and coercing its employ-ees in the exercise of the rights guaranteed to them in Sec-
tion 7 of the Act, in violation of Section 8(a)(1) of the Act,
by coercively interrogating employees about employee union
membership, activities, and sympathies; by asking employees
to ascertain and disclose to the Employer the union member-
ship, activities, and sympathies of other employees; and by
threatening employees with layoff if they selected the Union
as their collective-bargaining representative.(b) Discriminating in regard to hire, tenure, and terms andconditions of employment to discourage membership in the
Union, in violation of Section 8(a)(1) and (3) of the Act, by
disciplining and suspending employee Edward Kizior about
August 5, 1994; and by later discontinuing its transportation
department, subcontracting the work performed by these unit
employees, and laying off or discharging employees Edward
Kizior, Pat Mazur, Michael Watson, and David Woodard on
or about August 22, 1994.(c) Failing and refusing to bargain in good faith withLocal Union No. 673, International Brotherhood of Team-
sters, AFL±CIO, the exclusive bargaining agent of its em-
ployees in the appropriate bargaining unit described below,
by unilaterally and without notice or bargaining discontinu-
ing its transportation department, subcontracting the work
performed by its unit employees, and laying off or discharg-
ing the unit employees. The appropriate bargaining unit con-
sists of:All full time and regular part time drivers, spotters andmechanics employed by the Employer at its facility lo-
cated at 701 N. Commerce, Aurora, Illinois, but exclud-
ing all office clerical employees, Managers, productionemployees, dispatchers, guards and supervisors as de-fined in the Act.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reestablish and resume its transportation department asit existed prior to August 11, 1994; offer immediate and full
reinstatement to its unlawfully discharged four unit transpor-
tation department employees (Edward Kizior, Pat Mazur, Mi-
chael Watson, and David Woodard) to their former jobs or,
in the event their former jobs no longer exist, to substantially
equivalent jobs, without prejudice to their seniority or other
rights and privileges, and make whole the employees for any
loss of earnings they may have sustained by reason of Re-
spondent Employer's unlawful conduct, with interest, as pro-
vided in the Board's decision.(b) Make whole employee Edward Kizior for any loss ofearnings he may have sustained by reason of Respondent
Employer's earlier discriminatory suspension of him, with in-
terest, as provided in the Board's decision.(c) On request, bargain in good faith with the Union asthe exclusive bargaining agent for the above unit employeesand, if an understanding is reached, embody that understand-
ing in a signed agreement.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order and
compliance with this Order.(e) Expunge from its files any references to the discrimina-tory discharges of its transportation department employees
and earlier discriminatory suspension of employee Kizior,
and notify the discriminatees in writing that this has been
done and that evidence of these discriminatory actions will
not be used as a basis for future personnel action against
them.(f) Post at its facilities in Aurora, Illinois, copies of the at-tached notice marked ``Appendix.''24Copies of the notice,on forms provided by the Regional Director for Region 13,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ITISFURTHERORDERED
that the amended complaint isdismissed insofar as it alleges violations of the Act not spe-
cifically found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
interfere with, restrain, and coerce our em-ployees in the exercise of the rights guaranteed to them in
Section 7 of the Act, in violation of Section 8(a)(1) of the
Act, by coercively interrogating employees about employee
union membership, activities, and sympathies; by asking em-
ployees to ascertain and disclose the union membership, ac-
tivities, and sympathies of other employees; and by threaten-
ing employees with layoff if they selected the Union as their
collective-bargaining representative.WEWILLNOT
discriminate in regard to hire, tenure, andterms and conditions of employment to discourage member-
ship in the Union, in violation of Section 8(a)(1) and (3) of
the Act, by disciplining and suspending employee Edward
Kizior about August 5, 1994; and by later discontinuing our
transportation department, subcontracting the work performed
by these unit employees, and laying off or discharging em-
ployees Edward Kizior, Pat Mazur, Michael Watson, and
David Woodard on or about August 22, 1994.WEWILLNOT
fail and refuse to bargain in good faith withLocal Union No. 673, International Brotherhood of Team-
sters, AFL-CIO, the exclusive bargaining agent of our em-
ployees in the appropriate bargaining unit described below,
by unilaterally and without notice or bargaining discontinu-ing our transportation department, subcontracting the workperformed by our unit employees, and laying off or discharg-
ing the unit employees. The appropriate bargaining unit con-
sists of:All full time and regular part time drivers, spotters andmechanics employed by the Employer at its facility lo-
cated at 701 N. Commerce, Aurora, Illinois, but exclud-
ing all office clerical employees, Managers, production
employees, dispatchers, guards and supervisors as de-
fined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
reestablish and resume our transportation depart-ment as it existed prior to August 11, 1994; offer immediate
and full reinstatement to the unlawfully discharged four unit
transportation department employees (Edward Kizior, Pat
Mazur, Michael Watson, and David Woodard) to their
former jobs or, in the event their former jobs no longer exist,
to substantially equivalent jobs, without prejudice to their se-
niority or other rights and privileges, and make whole the
employees for any loss of earnings they may have sustained
by reason of our unlawful conduct, with interest.WEWILL
make whole employee Edward Kizior for anyloss of earnings he may have sustained by reason of our ear-
lier discriminatory suspension of him, with interest.WEWILL
, on request, bargain in good faith with the Unionas the exclusive bargaining agent for the above unit employ-
ees and, if an understanding is reached, embody that under-
standing in a signed agreement.WEWILL
preserve and, on request, make available to theBoard or its agents for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order and compliance with this Order.WEWILL
expunge from our files any references to the dis-criminatory discharges of our transportation department em-
ployees and earlier discriminatory suspension of employee
Kizior, and notify the discriminatees in writing that this has
been done and that evidence of these discriminatory actions
will not be used as a basis for future personnel action against
them.JOYRECOVERYTECHNOLOGYCORP.